PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/911,395
Filing Date: 25 Jun 2020
Appellant(s): Maxim Integrated Products, Inc.



__________________
Ali Uyanik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed 02-10-2022 and 3-10-2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
On page 23 and section 11, Appellant argues that “a set” of trigonometric functions of claim 14 is sufficiently defined under 112(b). This argument is persuasive. 
On pages 24-25 and section 13, Appellants argue that since the term “scalar” is clear and unambiguous. This argument is persuasive.
In regard to the argument of page 25 section 14 with regard to claim 19, “Cartesian” is no longer in claim 19. This argument is moot. 
The double patenting rejection has been withdrawn because it was overcome by the terminal disclaimer of 8-8-21.

(2) Response to Argument
The instant application is a Continuation-in-Part of a previously allowed application. In the present claims, Appellant has added claim terminology and functional language that lacks antecedent basis in the specification. Because of this newly added claim terminology and functional language, one skilled in the art cannot ascertain the metes and bounds of the claims, even read in light of the specification, as explained in the § 112(b) rejections in the Office Action of 12/10/2021. These same issues also give rise to the objections to the specification for using inconsistent language between the specification and the claims, as well as the § 112(a) rejections for written description and enablement. 
The disclosed inventive concept is drawn to analog polarization correction circuit (paragraphs 10 and 42, figure 4 which is the same as element 704 of figure 7) that receives a dual polarization quadrature phase shift key signal (DP-QPSK) that has been broken down into two polarizations (X and Y). Each polarization component having different in-phase and quadrature components (XI, XQ, YI and YQ). The outputs of this circuit are supplied to a demodulation circuit (708). The examiner has interpreted the claims in light of the disclosed inventive concept and attempted to ascertain the structural components of the claimed analog polarization and phase correction circuit (claims 1-8) and the claimed system for analog domain electronic polarization and phase control (claims 16-20) based on the functional claim language. Similarly, the examiner has attempted to determine what method steps and structure are required to carry out the claimed method for processing signals in an analog polarization controller (claims 9-12 and 14-15). The result of this analysis, after a careful study of the specification, is that one skilled in the art cannot determine the structural requirements and the method step requirements of the claims, and therefore cannot define the metes and bounds of the claimed invention.
At the top of page 10 in section 6, the Appellant argues that before addressing the 112(b) rejections, ”the objections to the Specification on pages 2-4 of the Office Action merely regurgitate arguments made with respect to claim 9 under 35 U.S.C 112(b)” and says that “For purposes of brevity Appellant does not repeat the Responses made in Section A below”. While claim 9 has issues addressed by one sentence  in the objection, the majority of objections are drawn to recently amended claim 1. Appellant has never addressed many of these objections which form the basis of the 112 rejections. When determining the scope of claim terms and how functional language is provided, it is necessary that each claim term is adequately defined in the specification to ensures that there is no ambiguity and claim scope is clearly defined.  The previous office action quoted MPEP section 608.01(o) which specified, “While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification.” Appellant has never addressed this section of the MPEP or the objections to the specification which and lack of clear antecedent basis which leads to 112 issues. 
Appellant argues in section “A” on pages 11-13 that one of ordinary skill in the art would know what structure is encompassed by the subcircuits based on the specification and drawings. The first, second and third subcircuits were never disclosed and adequately discussed in the original specification. Thus, it is unclear which elements/structure are encompassed by these broad terms. Nor does the functional language of the third subcircuit (“uses one or more rotations to generate modified first and second polarization signals that have greater isolation from each other than the first and second polarization signals”) have antecedent basis in the specification. In the previous office action, the examiner cited a portion of the MPEP 2173.05(g) which requires examiners to consider factors to determine whether functional language is ambiguous (i.e. “whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claims” or “only state a problem to be solved or a result to be achieved”). Appellant has never addressed the requirements of this section of the MPEP with regard to functional language. While the third subcircuit claims using “a second set of amplifiers” to provide the functional language, it is not clear from the claims or specification what “structure…are encompassed by the claims” because the second set of amplifiers alone do not provide the functional language without other unclaimed elements (i.e. summing elements at the outputs of 406 in figure 4). This causes confusion of the structure and scope of the claims. In the third full paragraph on page 13, Appellant argues, “Appellant notes that whether the third subcircuit generates the modified polarization signals by using one, two or ten different electrical components is completely irrelevant to the questions of whether a person of skill in the art would have been put on notice that any third subcircuit generating the claimed modified polarization signals would infringe on claim 1”. This argues that any structure that would provide the functional language (even apparently those not disclosed by the Appellant), would read on the claim language. This argument reinforces the rejection of unclear scope and ambiguity. MPEP 2173.05(g) is not complied with when one of ordinary skill in the art does not know with certainty what structure is encompassed by the claims. Appellant’s argument that any structure that would infringe would be put on notice, bolsters not only the 112(b) rejections, but the 112(a) rejections as well because undisclosed elements could infringe on the functional language. 
On pages 11-12, Appellant argues that it is the third subcircuit (that does not have antecedent basis in the specification) provides the functional language. Appellant does not address that the functional language is not in the original specification and the only mention of “isolation” is in paragraph 58 (“such as to isolate two polarization streams prior to differential detection”). This paragraph does not teach “greater isolation from each other than the first and second polarization signals”. Paragraph 58 states that the entire device 704 provides the functional language of “isolation” (not merely the third subcircuit as claimed). The specification does not teach that the third subcircuit generates “modified first and second polarization signals that have greater isolation from each other than the first and second polarization signals”.    
Appellant’s argument at the beginning of section 2 on page 12 contends that the Office makes no attempt to provide a reasonable alternative interpretation of the functional language (Appellant only quote a portion of the functional language that also lacks antecedent basis in the specification) “uses a second set of amplifiers and, in response to receiving the first and second outputs, uses one or more rotations to generate modified first and second polarization signals that have a greater isolation from each other than the first and second polarization signals”. If one is required to attempt to provide a “reasonable alternative interpretation”, the specification and claim language should make I clear what a “reasonable alternative interpretation” would be. Appellant argues that “the Office relies on conclusory remarks such as that the cited claim language “is only stating a problem to be solved or a result to be achieved””. This is also one of the factors that examiners are required to consider for ambiguity with regard to functional language according to in the previously cited section of MPEP 2173.05(g). It is not merely a conclusory statement.  
At the top of page 13, Appellant argues, “the Office relies on conclusory remarks such as the cited claim language “is only stating a problem to be solved or a result to be achieved””. These are not  conclusory remarks, but are directly from the cited section of MPEP 2173.05(g) which specifies that examiners must consider whether functional claim language is ambiguous if it “only states a problem to be solved or a result to be achieved” and “whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claims”.   
At the bottom of page 13, appellant argues that they are under no obligation to claim all elements and gives the example of a “first output”. This also relates to the first full paragraph of page 16 which discusses the “first output”. With regard to the rejection of claim 1, the first subcircuit which uses a first set of amplifiers  provide more than a single output.  Each amplifier 402 provides an output which is a total of four outputs. Even if the first subcircuit includes other elements, there are still more than one output (from each of the two adders at the output of the amplifiers). A “first output” (singular) does not address four (or two) outputs. The “second output” has similar issues. There are two outputs from elements 404. Nor have they addressed that the third subcircuit receives the first and second output, when in actuality, the amplifiers 406 receive multiple signals (not merely a first output and a second output). Appellant’s specification does not indicate that they consider multiple signals to be a single output.  Appellant’s response at the top of page 16 that “a person of skill in the art would find no contradiction in the fact that the first subcircuit generates the first output, the second subcircuit generates the second output and the third subcircuit, in response to receiving the first and second outputs generates a third output”. While the Appellant continues, “the drawings make it apparent that a subcircuit may have a different number of inputs and outputs”, they do not address that claiming a single output from each causes confusion as to which output is claimed. While admitting that the subcircuits have different number of outputs, they claim a single output from each of the first and second subcircuits which causes confusion. 
In section 3 at the top of page 14, Appellant argues that adding the summers “would not resolve the alleged ambiguity or turn the allegedly indefinite claim into a definite one because merely listing additional elements of the claimed third subcircuit would only further limit the scope without better defining or clarifying that scope”. While the examiner agrees that this would further limit the scope, it would also define and clarify the claim scope according to MPEP 2173.05(g). “One of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claims” since amplifiers (which are the only element claimed in the third subcircuit which has never been clearly defined) alone do not provide the functional language. 
In section 3 at the bottom of page 14, Appellant discusses “a second input”. This relates to claim 16 and is discussed below with regard to section 12 and pages 23-24.
In section 4 on pages 15-16, Appellant has not addressed the confusion of the relationship of “a second set of rotated signals” of claims 2 and 4 to the “modified first and second polarizations signals” of claim 1. It is unclear if the “second set of rotated signals” and the “modified first and second polarization signals” are the same signals or different signals. If not, it is unclear what their relationship to each other is. It is unclear if they are the same or if they interact with each other.
With regard to the new matter rejection of claim 5, Appellant argues in section 5 on page 17 that it is “at least impliedly taught” and that claim 5 was amended from, “…a predefined set of trigonometric functions to reduce an efficiency of computations of trigonometric weights”. The claim language of the previously rejected claim is not accurately quoted.  The previous set of claims (8-8-2021) actually said, “the first, second, or third set of amplifiers has a variable gain that is implemented as a predefined set of trigonometric functions to reduce the need for real time computations of trigonometric weights”. It was amended because the previous Final rejection specified that this was not clearly defined in the specification and appeared to be an intended result with no details of how this is provided under both 35 USC 112(a) and 112(b). The specification does not teach “reduce the need for real time computations” (previous rejection), nor does it teach “to reduce an efficiency of computations of trigonometric weights” (present rejection).  While paragraph 46 says, “such that the computation of the trigonometric weights may be performed using a relatively small microcontroller”; this does not infer or imply that “amplifiers…represents predefined set of trigonometric functions to reduce an efficiency of computations of trigonometric weights”. While the Appellant notes an inadvertent error that “reduce” should have been “increase”, “increase” also does not have support in the original specification.  It is also new matter. 
	In regard to Appellant’s arguments with regard to claim 8 in section 7 on pages 18-19, claim 8 specifically claims that “at least one of the first and second subcircuit comprises a set of summing elements”. If the first subcircuit is read on 402 and the summing elements at the output of 402, this would be possible. Yet the second subcircuit (404) is not disclosed to have summers. The original specification and drawings do not teach this. On page 19, the Appellant does not address that the second subcircuit as disclosed does not comprise a set of summing elements as the claim encompasses. 
With regard to claim 7 and 9-10, on page 18 (section 6) and pages 21-22 (sections 8-9) Appellant argues that “a person of skill in the art would know that amplifiers can be used to multiply signals. Therefore, term “multiplication” is sufficiently disclosed.” Merely alleging that an amplifier “can be used” to multiply signals  does not provide adequate support for this claim language. Amplifiers often increase a signal in different manners. It is NOT inherent that an amplifier provides “multiplication by a coefficient” or rotates signals by multiplication. Appellant argues that Equations 5 and 6 comprise complex coefficients. These equations only disclose “cos ϕ” and “j sin ϕ” which appears to be the Appellant’s “first coefficient”. The term “coefficients” in the claim is much broader than the very narrowly disclosed “cos ϕ” and “j sin ϕ”. Appellant is not to add claim language that is broader than the disclosure. The scope encompasses more than the Appellant has disclosed. 
Claim 9 is inaccurate quoted on page 20 of the Appeal Brief.  While the last two lines of claim 9 are quoted as, “the first polarization signal being rotated by a first phase angle relative to the second polarization signal that has a second phase angle”,  the rejected claim actually says, “thereby rotating the first polarization signal by a first phase angle relative to the second polarization signal that has a second phase angle”.
The issues of claim 9 are multifaceted. The claim merely claims “using” sets of amplifiers with functional language that perform “a set of operations corresponding to a multiplication by a coefficient”. As discussed above, “Multiplication by a coefficient” is not disclosed in the specification which is broader than the disclosure. “Using amplifiers” provides functional language of a “thereby” clause (“thereby rotating the first polarization signal by a first phase angle relative to the second polarization signal that has a second phase angle”). “Multiplication by coefficients” by amplifiers would not generally provide rotation of the first signal. Amplifiers generally amplify, not rotate signals.  “Coefficient” is claimed much broader than it is disclosed (“cos ϕ” and “j sin ϕ”). The claim “attempts to claim a process without setting forth any steps involved in the process”. “Using amplifiers” does not provide clearly defined steps (MPEP 2173.05(q)). The “thereby clause” also does not provide a step. The use of the two sets of amplifiers are in no way connected to each other and do not provide “processing” of plural signals of the preamble, merely rotating the first polarization signal (single signal Xio) relative to a second signal. This does not “process signals in an analog polarization controller” as “processing signals” are defined in the specification. In regard to 35 USC 112(a), the claim is only drawn to “using” first and second amplifiers (402 and 404). The claims do not specify how the sets of amplifiers are connected to each other, or that they provide any output of processed plural signals (only a rotated first polarization signal). The preamble specifies a method of processing signals in an analog polarization controller. Paragraph 44 specifies that the resulting signals of elements 402 and 404 would generally not be aligned with the polarization frame of reference of a receiver and then specifies that elements 406 are required to provide this. While Appellant has an enabling disclosure for elements of figure 4, they do not have an enabling disclosure for claims that use sets of amplifiers that could be unconnected or connected in undisclosed ways. This is more than the applicants have disclosed. 
In page 19 (section 8) and pages 29-30 (Section C), the Appellant argues that section MPEP 2173.05(q) says that “utilizing” was not indefinite. The circumstances of “using” sets of amplifiers in the present application are very different from “utilizing” a well disclosed and claimed nozzle to provide a specific, understood, disclosed step. The functional language to, “Perform a first (second) set of operations corresponding to a multiplication” by a first and second “coefficient” by amplifiers is not in the disclosure. The two sets of amplifiers that are “used” are in no way connected to each other. It is NOT inherent that all amplifiers perform a set of operations to multiply by coefficients that provide rotation.  While the “Coefficient” disclosed by Appellant only include sin ϕ and cosine ϕ, other coefficients would not provide the rotating of the first polarization signal. Merely using amplifiers that multiply by coefficients does not inherently provide this functional language. The claim does not provide “a method for processing signals (plural) in a polarization controller” of the preamble. Neither the first or second signals (plural) are processed, the first signal (singular) is merely rotated in relation to the second signal. This is not processing as defined in the specification. This claim is not  “particularly pointing out and distinctly claiming the subject matter which the inventor…regards as the invention” as required by 35 USC 112(b).  
On page 20, the Appellant argues, “the rotation step is clearly an active, positive, and non-optional step that imposes a functional limitation on how the first set of amplifiers is actually used. Therefore, contrary to what the Office appears to believe, the rotation step provides ‘a step for processing signals,’ which cannot be simply ignored.” While the Appellant argues that this is “clearly an active, positive, and non-optional step”; they have misquoted the claim. The claim on page 20 is not the claim that was rejected in the previous office action. The functional language is actually in a “thereby” clause. While the “use” of amplifiers “to perform sets of operations corresponding to multiplication by a coefficient” (which is not disclosed) is not a positive step, neither is a “thereby” clause that is not given weight when it simply expresses an intended result. As discussed above, this only provides rotating of a first signal (singular), not processing signals (plural) of the preamble and specification definition. 
	With regard to claim 13, Appellant addresses this both on bottom of page 20 (section 8) and pages 22-23 (section 11). At the bottom of page 20, Appellant argues that according to Office logic, claim 13 “should also be nothing more than a “use” claim since it may be viewed as merely adding “using” a third set of amplifiers that performs a cross multiplication”. Claim 9 specifies the term “using” and the step in claim 13 does not. Claim 13 specifies that the amplifiers “are coupled to a third set of amplifiers” to perform cross multiplication which is a positive step. Although claim 13 was previously considered allowable, Appellant has not addressed the issue of “using the amplifies to perform a set of operations corresponding to a multiplication by coefficients discussed above. That these problems have not been overcome and Appellants arguments required consideration as discussed above, issues remain with claim 13.  On page 22 and section 10, Appellant argues that the Office intended to reject claim 13 instead of claim 12. This is inaccurate. The specification never teaches that the first set of amplifiers perform cross multiplication. The only mention of “cross-multiplication” in the specification is in paragraph 44 in which the eight amplifiers (406 – which are not the first set of amplifiers 402) provide the cross multiplication. The specification does not teach that the first set (402) provide cross multiplication. 
	In section 8a of page 21, Appellant’s argues that “there is no requirement that the words in the claims must match those in the specification… so long as the terms and phrases used define the invention with a reasonable degree of clarity and precision” of MPEP 2173.05(e)(II). This is similar to the terminology in MPEP 608.01(o) and objections of the specification. This is the crux of the 112 rejections. In the present instance, the specification does not provide clarity and precision for claim terms which cause confusion as to claim scope which is required by both of these sections of the MPEP. 
Appellant discusses claim 16 at the bottom of page 14 (section 3) and also pages 23-24 (section 12). From Appellant’s argument in the last paragraph of page 14,” Similarly, adding a claim element to recite a “second input” does nothing to clarify the scope of the claims”; it appears that the applicant is discussing claim 16. Lines 8-10 of claim 16 claim, “uses the set of rotated signals to generate a set of substantially isolated polarization signals”. The claim previously only recites a first polarization signal (X) that is rotated (by 402 of figure 4). Without two polarization signals (X and Y) provided to the “electronic polarization and phase control” of the preamble (figure 4), there cannot be a set of substantially isolated polarization signals. X cannot be isolated from itself. Claim 16 is shown in figure 7. Figure 7 is a block diagram of a DUAL POLARIZATION QPSK receiver. Dual polarization signals have two polarizations (X and Y). See also claim 16 on page 9 of this Appeal. The Appellant specifies that the set of substantially isolated polarization signals are Xir and Yir. Not only would dual polarization signals (that the receiver of figure 7 demodulates) have Y polarization inputs, but a Y polarization input would be needed to provide Yir at the output. More than the “set of rotated signals” of a SINGLE X polarization are required to “generate a set of substantially isolated polarization signals”. Without introducing both the “X” and “Y” polarizations, there is no way to “substantially isolate polarization signals” to demodulate dual polarization QPSK signals. Nor could the differential demodulation circuit in the last two lines of claim 16 perform a set of non-linear operations on the set of substantially isolated polarization signals unless two polarizations are provided. In the last paragraph of page 14, the Appellant argues that a “second input” does nothing to clarify the scope of the claims. They continue, “assuming as the Office alleges, a second input is necessary for the proper functioning of the circuit, the second input would be inherent in the circuit and, thus, would not even need to be mentioned in the application (including the claims)”. When an element is required for a device to operate, this does not make it inherent. It makes it necessary/critical. Using the Appellant’s logic, figures 4 and 7 would not need to show elements 404 and input signals Yio  and Yqo.  Nor would the specification need to disclose and discuss these. Without these elements, it is unclear how elements of 704 (figure 7) would work and interact with elements of 702 (Y polarization signals would not be utilized or critical) or with element 708 (the “Y” polarization of the dual polarization signal would not be provided to 708). This would not provide isolated polarization signals, nor would the demodulator provide accurate demodulation. The Y polarization signals are not inherent in claim 16 or figure 7, they are critical to the operation of figure 7. On page 23, Appellant suggest that the 112(b) rejection resembles an enablement rejection. When one of ordinary skill in the art cannot determine structure that provides functional language (what structure provides a Yir component isolated from an Xir component), there is ambiguity. If there is no Y input, it is unclear how there can be a Yir output. The Appellant continues that the isolated polarization signals could be signals Xir and Xqr. These are not “isolated polarization signals” because they are the same polarization (X). They are isolated between “in-phase” and “quadrature”, not by polarization (which contradicts the indication on page 9 that these are Xir and Yir in claim 16). 
In regard to section 15 and pages 25-26, claim 20 claims “one or more amplifiers are coupled to a set of summing elements that receives at least some of the set of rotated signals”. The connections to the amplifiers and summers is unclear. They could be connected in infinite configurations. It is further unclear whether the amplifiers or the set of summing elements receives at least some of the set of rotated signals. For example, if only one amplifier of the “one or more amplifiers” is coupled to a “set of summing elements”, which elements does this read on? Are the summing elements before or after the “one or more amplifiers”? Since claim 20 encompasses claim 16, the issues of claim 16 are incorporated into claim 20.   
With regard to the 112(a) rejections of section B.1. at the top of page 27, Appellant argues, “the Office’s analysis is fatally flawed since it makes the erroneous assumption that equates “the specification” with “the claims” and continues…reasonable correlation to the entire scope of the claims, then the enablement requirement is satisfied”. Appellant’s argument actually bolsters the enablement rejection at the middle of page 13 which says, “Appellant notes that whether the third subcircuit generates the modified polarization signals by using one, two, or ten different electrical components is completely irrelevant to the question of whether a person of skill in the art would have been put on notice that any third subcircuit generating the claimed modified polarization signals would infringe on claim 1.” The Appellant argues that any third subcircuit that generates the modified polarization signals would infringe on claim 1. When the claims can read on numerous different elements, particularly those that are not claimed, the specification does not enable the “entire scope of the claim”. In regard to the Appellant’s arguments in section B.2 on page 28, the Appellant argues that one of ordinary skill in the art would recognize this from the disclosure. This is also addressed by the Appellant’s argument of page 13 discussed in this paragraph.  If the third subcircuit can read on “one, two or ten different electrical components” and that “any third subcircuit generating the claimed modified polarization signals would infringe on claim 1”; the “third subcircuit” can read on undisclosed elements and can be considered new matter. Appellant has not addressed the 112(a) rejections of claims 5 “efficiency of computations” and claim 8 “or second subcircuits comprises a set of summing elements” which are both new matter.
In regard to claims 9-20 in section B.3 on pages 28-29, Appellant has not addressed many specific statements in the rejection. Particularly that “the specification while enabling for the elements of figure 4, does not provide support for the FULL SCOPE of claim 9.  Claim 9 does not even teach that the two sets of amplifiers are connected to each other or other elements. The claims are so broad that they read on sets of amplifiers that have no connection to each other or can be connected in a multitude of ways. This is more than the applicants have disclosed (applicant’s enabling disclosure is drawn to figure 4). Two sets of amplifiers that are not connected to each other, do not provide a method of processing signals in an analog polarization controller. One of ordinary skill in the art would not know what elements claim 9 reads on because they are so broad that there are unlimited relationships between the two sets of amplifiers (they could be unconnected or connected in infinite ways). This is more than the applicant has disclosed, and so the specification does not support the FULL SCOPE of claim 9” (page 12 of the office action).
Nor has the Appellant addressed specifics of the 112(a)  rejection with regard to claim 16 on pages 12-13 of the Office Action, “Claim 16 recites a system comprising an optical circuit that generates a first polarization signal, an analog polarization control circuit that rotates by a first phase angle the first polarization signal to generate a set of rotated signals and uses the set of rotated signals to generate a set of substantially isolated polarization signals that have a second phase angle this is rotated relative to the first phase angle. The claim, however, does not recite the general structure of FIG. 4 which include the elements disclosed an embodiment that provides this without the elements 404 and their connections to the other elements. Nor does the applicant teach how the differential demodulator circuit 708 would perform a set of nonlinear operations on the signals if there are no signals provided to element 404.”






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LESLIE C PASCAL/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        
Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.